Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. A Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of US patent 10,875,244.
Claims 1-3 in the instant application are identical with claim 1 in US patent 10,875,244. Only difference is that in the instant application a first and a second structural components replace the tension member in US patent 10,875,244. In claim 2 of the instant application, the first or second structural component is a spacer or tension member.
Claim 4 in the instant application is identical with claim 2 in US patent 10,875,244.
Claims 4-5 in the instant application are identical with claim 3 in US patent 10,875,244.
Claim 6 in the instant application is identical with claim 6 in US patent 10,875,244.
Claim 7 in the instant application is identical with claim 11 in US patent 10,875,244.
Claim 8 in the instant application is identical with claim 13 in US patent 10,875,244.
Claim 9 in the instant application is identical with claim 14 in US patent 10,875,244.
Claim 10 in the instant application is identical with claim 15 in US patent 10,875,244.
Claim 11 in the instant application is identical with claim 16 in US patent 10,875,244.
Claim 12 in the instant application is identical with claim 22 in US patent 10,875,244.
Claim 13 in the instant application is similar with claim 32 in US patent 10,875,244.
Claim 14 in the instant application is identical with claim 41 in US patent 10,875,244.
Claim 15 in the instant application is identical with claims 26 and 27 in US patent 10,875,244.
Claim 16 in the instant application is identical with claim 30 in US patent 10,875,244.
Claim 17 in the instant application is identical with claim 36 in US patent 10,875,244.
Claim 18 in the instant application is identical with claim 38 in US patent 10,875,244.
Claim 19 in the instant application is identical with claim 39 in US patent 10,875,244.
Claim 20 in the instant application is identical with claim 40 in US patent 10,875,244.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions using the same extrusion head for a three-dimensional printer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3, 12-14, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al (US 2016/0236408, filed on Jul. 23, 2014).
Regarding claims 1, 14, Wolf teaches, as illustrated in Figs. 1 and 15-17, an extrusion head for a three-dimensional printer, the extrusion head comprising: a generally axially extending metal feed tube (see in [0129]. The material of the internal sleeve 247 can be the same as the material of the filament tube 238 (i.e. the feed tube)… steel and/or aluminum tubes) having an inlet for receiving a forwardly driven filament of solid deposition material, an outlet, a downstream portion adjacent to the outlet, an upstream portion upstream from the downstream portion, and an internal passage extending from the inlet to the outlet (i.e. the sleeve 226, and/or the filament tube 238 can be positioned to be concentric along extrusion direction 229 (Fig. 19A) to smoothly and efficiently direct the consumable material along, for example, a straight line or path, through the various components of the hot end assembly 174, [0100], Lines 12-17); 
a heater thermally coupled with the downstream portion for heating a filament positioned within the feed tube internal passage to provide softened deposition material (i.e. As illustrated in Fig. 17, the base 216 can have a heating opening 220 and a thermal sensor opening 222, [0107], Lines 1-2; The heating opening 220 can engage or house a heating element, such as a resistor, in a desired position in the base 216. The heating element can generate thermal energy (e.g. heat) when powered. The generated heat can travel through the base 216 and the connected tip 212 with the nozzle 214 to heat and melt the consumable material to a desired temperature for material deposition, [0108], Lines 1-7); 
a cooler thermally coupled with the upstream portion for reducing upstream heat transfer, the cooler spaced generally axially upstream from the heater (i.e. With reference to Figs. 13 and 16-19, the hot end assembly 174 can have a finned heat exchanger/sink 244. The finned heat exchanger/sink 244 can be sized and shaped to be positioned about the filament tube 238 (i.e. the finned heat sink 244 has a bore in thermal contact with the filament tube 238 along a portion of the gap). The finned heat exchanger/sink 178 can have heat exchange fins to facilitate radiating heat away via, for example, forced air convection. Other embodiment heat exchangers may be used, such as a bell heat exchanger. The finned exchanger 244 can facilitate heat transfer from the filament tube 238 that may have transferred up from the base 216. The finned heat exchanger 244 can help prevent premature liquefaction of the filament that may be present in the filament tube 238, whether the filament consumable material is resting in the filament tube 238 [0130]; Suitable materials for the finned heat exchanger 244 can include the same or similar materials as the materials discussed herein for the tip 21 and the base 216. Other materials with desired heat transfer characteristics may be used, such as copper [0130], Lines 1-5 from bottom); and 
a generally axially extending gap (see label of attached annotated Figure I), bound by a bridge (see label of attached annotated Figure I) traversing the gap between the cooler and the heater (i.e. Figs. 13, 14, 16 and 17 illustrate that the hot end assembly 174 discussed herein can be assembled and/or connected to, for example, the extrusion housing 172 with a bolt 209 and nut 211 assembly. Other suitable connection mechanism can be used for the features and connection discussed herein for the hot end assembly 174 such as, for example, interference fit mechanism, snap fit mechanisms, and/or the like, which can include using male and female mating parts (e.g. tongue-and-groove corresponding parts). [0100]; Further explaining the teachings of Wolf about the bridging herein (see Fig. 16), the bridge (i.e. the bolt 209) includes a generally axially extending spacer (e.g. the middle part of the bolt 209), spaced radially from the feed tube. The spacer has at least a first portion bearing against the heater and a second portion bearing against the cooler (especially by snap fit mechanism mentioned above). As illustrated in Fig. 16, there are total 4 pieces of spacers (i.e. 4 pieces of bolt s 209). Each spacer spaces radially from the feed tube and has at least a first portion bearing against the heater and a second portion bearing against the cooler. Finally, the spacer at least partially reduces mechanical loading on the feed tube per its function); wherein, 
the gap is traversed by the metal feed tube (as shown in Fig. 17); 
the bridge is spaced radially and apart from the metal feed tube, the bridge provides a rigid mechanical connection between the heater and the cooler, and the bridge at least partially reduces mechanical loading on the feed tube (as shown in attached annotated Figure I), wherein the bridge comprises: 
a first structural component (see label of the first structural component in attached annotated Figure I), spaced radially and apart from the feed tube, and having a first portion bearing against the heater and a second portion bearing against the cooler, wherein the first structural component at least partially relieves mechanical loading on the feed tube (the nut 211 ([0100]) applies tension on the bolt 209 to resist the axial push-pull force applied by the filament feed system (related to claim 14)); and 
a second structural component (see label of the second structural component in attached annotated Figure I), spaced radially and apart from the feed tube, and having a first portion bearing against the heater and a second portion bearing against 15Attorney Docket No. 63280US03 the cooler, wherein the second structural component at least partially relieves mechanical loading on the feed tube (related to claim 14 as well).

    PNG
    media_image1.png
    679
    554
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 17 in the teachings of Wolf)
Regarding claim 2, Wolf discloses that, as illustrated in Figs. 13, 16-18, the bridge includes at least one generally axially extending spacer (i.e. the support flange 246), spaced radially and apart from the feed tube (i.e. the filament tube 238). 
Regarding claim 3, Wolf teaches that, as illustrated in Figs. 16, the bridge further comprises a third structural component (i.e., there are four bolts 209 in total), spaced radially and apart from the feed tube, and having a first portion bearing against the heater and a second portion bearing against the cooler, wherein the third structural component at least partially relieves mechanical loading on the feed tube.
Regarding claims 12-13, Wolf discloses that, as illustrated in Figs. 16-19, the feed tube downstream portion has an external thread (i.e.  As illustrated in FIG. 19A, the base 216 can have a threaded portion 224. The threaded portion 224 can extend into the base 216 (e.g., to form a cavity, cutout, or opening). The threaded portion 224 can accept, connect to, engage, or mate with a sleeve or isolator 226. The sleeve 226 can have a threaded extension or extender 228 (e.g., a projection, protrusion, boss, or knob) that engages the threaded portion 224 of the base 216 [0110]). The heater block threaded bore and the feed tube external thread are engaged to thermally couple the heater block with the downstream portion of the feed tube. Further, a bushing (i.e. the sleeve 226 above) has an axial bore (i.e. as illustrated in Fig. 19A, the sleeve 226 can have a tube opening 240 (e.g. a divot in the sleeve 226) with a sleeve flange 242. The tube opening 240 can be sized to accommodate or accept (e.g. connect to, engage, or mate with) the filament tube 238 [0123], Lines 1-5) defined by a wall secured to the feed tube downstream portion. The busing further includes an exterior threaded surface (i.e. the threaded extension or extender 228 above) engaged with the heater block threaded bore (i.e. the threaded portion 224 above). As illustrated in Fig. 16, a line drawn from the first structural component to the second structural component passes through the bushing. 
Regarding claims 19-20, Wolf teaches that the pacers (including the sleeve 226) include thermal insulation material such as an engineering thermoplastic (i.e. The sleeve 226 can be made of material that can act as an excellent thermal insulator. For example, the sleeve 226 can be made of a suitable thermoplastic having high thermal resistance and a high glass-transition temperature (e.g., to not melt during while the base 216 is heated by the heating element as discussed herein) [0110]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable by Wolf et al (US 2016/0236408, filed on Jul. 23, 2014).
Regarding claim 9, Wolf discloses the embodiment of a gap between the heater block and the heat exchanger/sink as applied to claim 1 above. However, Wolf does not explicitly disclose the length of the traversing distance of the portion of the feed tube across the gap. 
One of ordinary skill in the art would have known that the dimensions of the gap need to be designed/optimized in the extrusion head to meet both thermal and mechanical requirements among the feed tube, the heater block and the heat exchanger/sink. Thus, Wolf realizes that the portion of the feed tube traversing the gap extends axially is a result effective variable.   
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., the portion of the feed tube traversing the gap extends axially from 0.03 in. to 3 inches) as a result of routine optimization of the result effective variable of the gap between the heater block and the cooler block in an effort to reduce the mechanical load on the feed tube.
Claims 4-5, 7, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al as applied to claim 1 above, further in view of Espalin et al (US 2017/0064840, filed on Aug. 24, 2015), as evidenced by MicroGroup (”How to Specify Hypodermic Tubing” (the data sheet provided), accessed on Jan. 3, 2020).
Regarding claims 4 and 5, Wolf teaches the extrusion head for a three-dimensional printer where the feed tube can be steel [0129]. However, Wolf does not explicitly disclose the metal feed tube includes stainless steel or hypodermic tubing. In the same field of endeavor, 3D printing, Espalin discloses that, as illustrated in Fig. 2, during advanced motion (i.e. the wire 18 being fed out of the tip), the wire 18 travels through a wire guide (e.g. a stainless steel hypodermic tube, or the material and type of tube may be something else; [0040]) and past the heating block 32. Here, the wire guide is the feed tube. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf to incorporate the teachings of Espalin to fabricate stainless steel hypodermic feed tube. By doing so, it would be possible to meet the thermal and mechanical requirements for the metal feed tube.
Regarding claim 7, Wolf discloses that, suitable diameters for inner diameter of the tubes along the feed lines 123 (e.g. filament tubes 238 as discussed herein) may vary depending on the average diameter of the intended consumable material filament. For example, with filament having an average diameter of about 2.85 millimeters (0.112 inch), tubing with an average inner diameter of about 3.175 millimeters (0.125 inch) strikes a desirable balance between free movement of the filament in the feed line and precise control of the filament over the length of the feed line ([0056]). Further, based on the data sheet of hypodermic tubing from MicroGroup, the inside diameter of stainless steel tubing is from 0.168 in (related wall thickness is 0.007 in for 6 X) to 0.006 in (related wall thickness is 0.001 in for 33 X). In other words, the inside diameters of stainless steel tubing are overlapping the claimed limitations in claim 7.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”. 

Regarding claims 17-18, Wolf teaches that, as illustrated in Fig. 18, the spacer 246 has a tubing shape. However, Wolf does not explicitly disclose the spacer is made of stainless steel hypodermic tubes. Espalin discloses that that, as illustrated in Fig. 2, during advanced motion (i.e. the wire 18 being fed out of the tip), the wire 18 travels through a wire guide (e.g. a stainless steel hypodermic tube, or the material and type of tube may be something else; [0040]) and past the heating block 32. Here, the wire guide is the feed tube. If the feed tube and the spacers are both from the same supplier, that will reduce effort to source them. It is reasonable for one of ordinary skill in the art to use the similar tubing for both the feed tube and the spacers to simplify/optimize the design. Based on the data sheet of stainless steel hypodermic tubing from MicroGroup (see attached data sheet), the stainless steel hypodermic tubing for the spacers is sized between 7 XX and 14 XX gauge and is selected by 7 XX (i.e. 304H07XX) in the data sheet of stainless steel hypodermic tubing from MicroGroup. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf to incorporate the teachings of Espalin to fabricate stainless steel hypodermic feed tube. By doing so, it would be possible to meet the thermal and mechanical requirements for the metal feed tube. 
Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al as allied to claim 1 above, further in view of Batchelder et al (US 2017/0217089, filed on Sep. 26, 2014), as evidenced by the data sheet of hypodermic tubing from MicroGroup. 
Regarding claim 6, Wolf discloses the extrusion head for a three-dimensional printer. However, Wolf does not explicitly disclose a wall thickness of the metal feed tube. In the same field of endeavor, 3D printing, Batchelder discloses that, suitable wall thickness for liquefier 52 (i.e. metal feed tube) ranges from about 130 micrometers (about 0.005 in) to about 500 micrometers (about 0.020 in) ([0081]). 
 Batchelder discloses the claimed invention except for a wall thickness less than 0.005 in. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Batchelder since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to reduce the weight of the tubing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf to incorporate the teachings of Batchelder to fabricate the feed tube with a wall thickness less than 0.005 in. By doing so, it would be possible to reduce weight of the metal feed tube. 
Regarding claim 8, Wolf discloses the extrusion head for a three-dimensional printer. However, Wolf does not explicitly disclose the length of the metal feed tube. Batchelder teaches that, in some preferred embodiments, liquefier 52 (i.e. the metal feed tube) has a length along longitudinal axis 68 ranging from about 7.6 millimeters (about 0.3 inches) to about 130 millimeters (about 5 inches), more preferably from about 50 millimeters (about 2 inches) to about 100 millimeters (about 4 inches) ([0080]). It covers the length range of 12 mm to 76 mm for the metal feed tube in claim 8.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf to incorporate the teachings of Batchelder to fabricate the feed tube with a length from 0.5 in to 3 in. By doing so, it would be possible to have suitable dimensions for the metal feed tube, as recognized by Batchelder ([0080]). 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al as applied to claim 1 above, further in view of Neboian et al (US 2019/0118467, filed on May 6, 2015).
Regarding claims 10, 11, Wolf discloses the extrusion head for a three-dimensional printer. However, Wolf does not explicitly disclose the internal passage of the metal feed tube is coated internally with a material reducing adhesion of the deposition material. In the same field of endeavor, 3D printing, Neboian teaches that, as illustrated in Figs. 12-14, where appropriate, it is provided that the printing head comprises a printing head main body and a nozzle arrangement, connected to the printing head main body at a connection point, for melting and applying the printing material, …, wherein the pipe is designed at least on the inside in a manner that is low-friction or substantially non-adhering with respect to the melted printing material ([0068]). Where appropriate, it is provided that the printing head comprises a printing head main body and a nozzle arrangement, …,and that decoupling point comprises a pipe made of a metal alloy, a titanium alloy (related to claim 11), or a stainless steel alloy, and/or that the inner surface of the pipe is polished, hardened, galvanized, and/or coated, wherein the inner surface is in particular polished and nitrated or provided with a PTFE coating ([0069]). Stated another way, Neboian teaches the internal passage of the metal feed tube is coated internally with a material reducing adhesion of the deposition material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf to incorporate the teachings of the Neboian to have the internal passage of the feed tube coated to reduce friction of the deposition material. By doing so, it would be possible to reduce adhesion with respect to the melted printing material, as recognized by Neboian ([0068] and [0069]).  
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al as applied to claim 1 above, further in view of Sydow et al (US 2019/0184633, filed on Apr. 11, 2016).
Regarding claims 15-16, Wolf discloses the heat exchanger or sink in the extrusion head for a three-dimensional printer (as shown in Fig. 16, item 244 ([0130])). However, Wolf does not explicitly disclose the heat sink has multiple portions and includes an internal heat transfer passage. In the same field of endeavor, print head for 3D printing, Sydow teaches that, as illustrated in Figs. 1-8, filament 10 (guided by the feed tube) is taken from a spool (not shown) and fed be means of hoses and connector 7 into the extrusion assembly 1 body (i.e. the heat sinks includes first and second portions). Passing through the rack 5 and the clamp 6 in the extrusion assembly 1, it is directed to the nozzle assembly 2 where it is melted by means of a heating element 8, and then, due to the movement of the whole print head, through the exit orifice 4 in the nozzle assembly 2, it is placed in the build space forming the printed object on the print bed ([0024], Lines 1-10). 
Further, Sydow teaches that, due to the fact that the print head is situated in the build space of the printing apparatus, being exposed to the change in temperatures resulting in loss of control over filament 10 extrusion, between the extrusion assembly 1 and the stepper motor 3 a cooling assembly 18 (one part of the heat sinks) is implemented that constitutes the temperature control and stabilization system be means of a cooling medium 11 (i.e. a cooling fluid) pumped by a pump 12, and a cooling ducts 14 system (i.e. an internal heat transfer passage) running around the structure of the said cooling assembly 18, cooperating with a heat exchanger 13 (e.g. a radiator) and a set of pipes with coolant (not shown). FIG. 2 illustrates a simplified concept diagram for the print head equipped with a cooling assembly. Cooling ducts 14 (shown only conceptually) situated inside the print head cooling assembly 18 have been implemented in the print head. An example of the cooling ducts 14 arrangement in the cooling assembly 18 is also illustrated in the cross-section shown in FIG. 5. FIG. 6 presents the extrusion assembly 1 body without the additional equipment, in an axonometric view, with the cooling chamber 19 indicated. FIG. 7 and FIG. 8 illustrate axonometric views of the cooling assembly 18 with a schematic outline of the cooling ducts 14. The cooling ducts 14 are made in the form of holes drilled in the cooling assembly 18 body that the stepper motor 3 is attached to on the one side, and the extrusion assembly 1 on the other. The holes are drilled in such a way that they intersect inside the body of the cooling assembly 18. Then, by plugging some of the wholes with screws (e.g. screw 29 in FIG. 5), one common duct is formed around the opening that the stepper motor 3 shaft passes through. The duct is situated in such a way that the flowing fluid 11 cools the face of the stepper motor 3. The cooling fluid 11 flows on to the extrusion assembly 1 body, and then enters the cooling chamber 19, cooling the whole extrusion assembly 1 (larger surface of heat transfer), cooling, in particular, the place where the connector sleeve is attached. The heat coming from the heating element 8 of the nozzle assembly 2 can also cause heating of the extrusion assembly 1 body, but the cooling liquid 11 flowing near the connector receives that heat. Then the cooling liquid 11 leaves the extrusion assembly 1 body by means of the connector 17, via a tubing to the cooling system ([0025]).
In other words, Sydow teaches that, as illustrated in Figs. 1-8, the heat sink has at least a first thermally conductive portion thermally coupled with the upstream portion of the feed tube and a second thermally conductive portion generally radially spaced from the upstream portion of the feed tube. Further, Sydow teaches the heat sink has a thermally conductive flange portion (i.e. the body of both extrusion assembly 1 and cooling assembly 18) extending generally axially from the second thermally conductive portion and parallel to and radially spaced from the feed tube. Furthermore, Sydow reaches that, the heat sink has at least first and second thermally conductive flange portions, each extending generally axially from the second thermally conductive portion, parallel to and radially spaced from the feed tube, and the first thermally conductive flange portion circumferentially spaced from the second thermally conductive flange portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf to incorporate the teachings of the Sydow to provide the heat sink having multiple portions and including an internal heat transfer passage. By doing so, it would be possible to provide appropriately low temperature of the filament, protecting it against deformation on its path to the head, as recognized by Sydow ([0003]).
  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741